     Case 2:16-cr-00102-KJM-CKD Document 107 Filed 06/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:16-cr-0102 KJM CKD
12                       Respondent,
13           v.                                         ORDER
14    MATTHEW GENE BALLARD,
15                       Movant.
16

17          Movant is a federal prisoner proceeding through counsel on a motion to vacate, set aside,

18   or correct his sentence pursuant to 28 U.S.C. § 2255.

19          After movant’s pro se motion to vacate was fully briefed, respondent filed a notice that a

20   complaint had been filed against one of the enforcement officers who participated in the

21   investigation of movant (ECF No. 57), prompting movant to request the appointment of counsel

22   (ECF No. 60). The request was granted and counsel was appointed. (ECF Nos. 62, 64.) Movant

23   then proceeded to file an amended § 2255 motion and a motion for discovery (ECF Nos. 75-78),

24   and respondent was ordered to respond to both motions (ECF No. 81). This set off a flurry of

25   filings from both parties starting with movant’s request for a protective order (ECF No. 86) and

26   ending with movant’s supplemental motion for discovery and renewed request for an evidentiary

27   hearing (ECF No. 106). Given the numerous motions and requests pending and often combined

28   briefing on the matters, the parties will be required to submit a five-page joint statement outlining
                                                        1
     Case 2:16-cr-00102-KJM-CKD Document 107 Filed 06/11/20 Page 2 of 2

 1   the issues and their positions. The joint statement should make clear any issues on which the

 2   parties are in agreement and must address movant’s motion for discovery (ECF No. 77),

 3   supplemental request for discovery (ECF No. 106), and request for a protective order (ECF No.

 4   86); and respondent’s motion for discovery (ECF No. 77) and request to seal (ECF No. 100).

 5              Accordingly, IT IS HEREBY ORDERED that within twenty-one days of the filing of this

 6   order the parties shall submit a joint statement addressing the currently outstanding issues and

 7   their positions on said issues as outlined above.

 8   Dated: June 10, 2020
                                                         _____________________________________
 9
                                                         CAROLYN K. DELANEY
10                                                       UNITED STATES MAGISTRATE JUDGE

11

12   13:ball0102.joint.statement

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
